DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Inventions of claims 1-12 and 14-18 (the article) and claim 13 (process of using) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product, as claimed can be used in a process that has fewer stations, or a process that involves supporting the container on a planar surface in order to engage the gripping fingers in the handling valley.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (U.S. 7,637,384).  Regarding claim 1, Price discloses a finish portion (14, Fig. 1; col 6, In 16-19) of a preform (10, Fig.1) for rotatably engaging with a tamper evidence closure (28, Fig.5; col 6, In 58) to seal contents within an interior of a container (12, Fig.1) formed from the preform, the finish portion comprising, a cylindrical body (Fig.1; cylindrical body of 14) that begins at an opening to the interior of the container (12, Fig.1) and extends to and includes a tamper evidence ledge (18, 19, Fig.1; col 6, In 24-26), one or more threads (16, Fig.1) configured to provide a means to fasten the tamper evidence closure (28, Fig.5) to the container (12, Fig.1), a valley (Fig.1; gap between the top and bottom threads 16) disposed between the one or more threads (16, Fig.1) having an inner diameter (Fig.1; inner diameter of the gap between the top and bottom threads 16), and a handling valley (Fig.1; gap between tamper ledge 18, 19 and threads 16) disposed between the one or more threads (16, Fig.1) and the tamper evidence ledge (18, 19, Fig.1).  Wherein the handling valley (between 16 and 19) provides a separation between the tamper evidence ledge and the one or more threads configured to receive a pair of gripping fingers of a conveyor system (the recess above 19 is distinct structure which provides separation between 19 and 16).



Regarding claim 5, Price discloses the tamper evidence closure (28, Fig.5) includes a tamper-evidence band (38, Fig.5) disposed around the circumference of the tamper evidence closure (28, Fig.5) and attached thereto by way of a multiplicity of thin connections (40, Fig.5).  Note that the claims are drawn to the subcombination of the finish portion and not the combination of the finish portion and closure.

Regarding claim 6, Price discloses the valley (Fig.1; gap between the top and bottom threads 16) disposed between the one or more threads (16, Fig.1) has an inner diameter (Fig.1; inner diameter of the gap between the top and bottom threads 16) that is greater than the diameter of a handling valley (Fig.1, inner diameter of the gap between tamper ledge 18, 19 and threads 16 and the inner diameter of the valley is larger than the diameter of the handling valley).

Regarding claim 7, Price discloses in figure 9 that the valley (shown between threads 142) disposed between the one or more threads 142 has an inner diameter that is equal to the diameter of the handling valley, shown at lead line 144.

Regarding claim 8, the handling valley extends circumferentially entirely around the finish portion (figure 1).



Regarding claim 10, the tamper evidence ledge includes a curvilinear portion (considered curvilinear because the upper surface extends circumferentially about the container neck) adjacent the handling valley and a planar portion opposite the curvilinear portion (lower surface of 19 extends radially and is flat).

Regarding claim 12, the handling valley provides an unobstructed separation between the one or more threads and the tamper evidence ledge (since the valley is recessed and does not provide and projections to obstruct the threads or ledge).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. 7,637,384) in view of Allen et al. (U.S. 2012/0328804).  Price discloses the claimed invention except for the finish portion comprises a material having a graphene-based additive present in a range from 0.05% to 1% by weight.  Allen et al. teaches that it is known  provide a container wherein the finish portion comprises a material having a graphene-based additive present in a range from 0.05% to 1% by weight (see paragraphs [0041] and [0047]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Price with the finish portion comprising a material having a graphene-based additive present in a range from 0.05% to 1% by weight, as taught by Allen et al., in order to increase the strength, thermal stability and/or abrasion resistance, as disclosed in Allen et al. (paragraph [0047]).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. 7,637,384) in view of Dygert et al. (U.S. 10,889,048).  Regarding claim 14, Price teaches a finish portion (14, Fig. 1; col 6, In 16-19) of a preform (10, Fig.1) for rotatably engaging with a tamper evidence closure (28, Fig.5; col 6, In 58) to seal contents within an interior of a container (12, Fig.1) formed from the preform, the finish portion comprising a cylindrical body (Fig.1; cylindrical body of 14) that includes an opening to an interior (12, Fig.1) and extends to and includes a tamper evidence ledge (18, 19, Fig.1; col 6, In 24-26), one or more threads 16 configured to fasten the tamper evidence closure to the container, a valley (area between threads 16 is considered valley) disposed between the one or more threads 16, and a handling valley (between 16 and 19) disposed between the one or more threads and the tamper evidence ledge 18, 19.
Price discloses the claimed invention except for the stepped interior of the cylindrical body.   Dygert et al. teaches that it is known  provide a container with the stepped interior of the cylindrical body (see figure 4).  It would have been obvious to one having ordinary skill in the art before the 

Regarding claim 15, an outer diameter of the handling valley is opposite the second surface of the stepped interior (as disclosed by Dygert et al. as beginning of second surface is above tamper evident ledge 16 of Dygert et al., as shown in figure 4).

Regarding claim 16, an outer diameter of the valley is opposite the first surface of the stepped interior (upper diameter of handling valley, as modified by Dygert et al.; figure 4 of Dygert et al.).

Regarding claim 17, the valley disposed between the one or more threads has an outer diameter that is greater than an outer diameter of the handling valley (figure 1).

Regarding claim 18, the tamper evidence ledge 18, 19 presents a smoothly contoured edge (on the circumferentially outer surface).

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive. Applicant’s amendment filed June 28, 2021 is sufficient to overcome the rejection under 35 U.S.C. 112, set forth in the previous Office Action.
Applicant argues that “the Examiner has provided no support within Price that the asserted separation would be at all suitable for receiving a pair of gripping fingers of a conveyor system”.  It is the examiner’s position that the handling valley of Price is capable of receiving an appropriately sized pair of gripping fingers.  Gripping fingers may be a variety of sizes, and shape configurations.  Claim 1 only .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736